Citation Nr: 1515273	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 21, 2010 for degenerative disc disease of the lumbosacral spine, and to a rating in excess of 40 percent thereafter.

2.  Entitlement to service connection for a left hip condition, including as secondary to degenerative disc disease of the lumbosacral spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to September 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  The Board notes that Veteran's Social Security Administration (SSA) medical records are contained in the Veteran's Virtual VA file.  

The issues of entitlement to service connection for stomach problems and anxiety as secondary to service-connected disability were raised by the Veteran at his September 2014 hearing before the Board.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding all claims on appeal, remand is required to obtain federal records.  See 38 U.S.C.A. § 5103A(a)-(c).  An April 2012 letter from the U.S. Office of Personnel Management (OPM) indicates that the Veteran had been granted a disability retirement.  Any related documents from OPM should be sought.

At his September 2014 hearing, the Veteran and his representative indicated that the Veteran's back disability had drastically worsened in 2013.  The Board notes that the most recent VA examination of the spine was performed in February 2012.  The symptoms described in his sworn testimony do appear to be of a different nature than those previously captured on examination.  Consequently the Veteran must be provided a new VA medical examination to determine the current severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran asserts that he has a left hip disability either due to an injury during service or as secondary to his service-connected low back disability.  At his hearing the Veteran testified that he has pain, numbness, and a tingling sensation that goes down his left hip to his ankle and foot.  The Veteran should be provided an examination of the left hip and a medical determination should be made as to whether the Veteran has a current left hip disability, and if so, whether such is either related to service, or is caused or aggravated by the Veteran's service-connected lumbar spine disability.

At the hearing the Veteran reported that he applied for VA vocational rehabilitation training and that he had been turned down by VA.  The Veteran's VA vocational rehabilitation file should be obtained and associated with the record.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.10, 3.156(a), 3.159 and 3.326(a) (2014).  The Board notes that although the Veteran was sent a VCAA letter regarding service connection in April 2008, he has not been provided a VCAA letter informing him of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  The Veteran has asserted that he has a left hip disability that is secondary to his service-connected lumbar spine disability, and he should be provided VCAA notice regarding his claim for secondary service connection. 

The Veteran's updated VA treatment records should be obtained and associated with the Veteran's claims files.

At the hearing the Veteran reported continued private medical treatment for his low back disability.  Copies of the Veteran's updated private treatment records should be obtained.       

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notice letter in regard to his claim for service connection for a hip disability, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  The Veteran's updated VA treatment records should be obtained.  

3.  Determine if the Veteran has a VA vocational rehabilitation file.  If so, it should be associated with the record.

4.  Contact OPM and obtain and associate with the claims file all records of medical treatment in conjunction with disability retirement.  An April 2012 letter from OPM to the Veteran indicates that his application for disability retirement had been approved.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Contact the Veteran and request the names, addresses and dates of treatment of all private medical providers who have provided treatment for his back and hip disabilities, which have not already been obtained.  This should include copies of the records of his treatment at the Collom and Carney Clinic (Dr. Pappas) dated from August 24, 2014 to present.  Obtain from the Veteran any authorizations necessary for the release of such documents and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.     

5.  After any additional records are associated with the claims file, provide the Veteran with appropriate examination(s) to determine the severity of the service-connected lumbosacral spine disability.  This should include both orthopedic examination and neurological examination, to specifically determine if he has any left hip or left foot disability.  

If any disability of the left lower extremity is found, the examiner is asked to provide opinions as to the following: 

a.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip or other left lower extremity disability had its onset during active military service;

b.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip or other left lower extremity disability is caused by the Veteran's service-connected lumbosacral spine disorder.  

c.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip or other left lower extremity disability is aggravated (evidenced by a permanent increase in severity beyond its natural progression) by the Veteran's service-connected lumbosacral spine disorder.  

The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must state the underlying reasons for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  When the above actions have been accomplished, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




